Citation Nr: 1824352	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for a hernia condition. 

3.  Entitlement to service connection for depressive disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable rating prior to September 7, 2011 and a rating in excess of 20 percent thereafter for left C7 radiculopathy.

6.  Entitlement to an initial rating in excess of 20 percent prior to September 7, 2011 and a rating in excess of 10 percent thereafter for cervical degenerative disc disease.

7.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease with lumbar myositis.

8.  Entitlement to an initial noncompensable rating prior to September 7, 2011 and a rating in excess of 10 percent thereafter for diverticulitis.

9.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to March 1975, February 2003 to November 2003, and from July 2009 to November 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

As a procedural matter, an August 2011 rating decision initially granted service connection for left C7 radiculopathy, cervical degenerative disc disease, diverticulitis, and lumbar degenerative disc disease with lumbar myositis, rated as noncompensable, 20 percent, noncompensable, and 20 percent disabling, respectively.  In a September 2011 statement, the Veteran claimed that these disorders were worse than rated. This statement should have been construed as a notice of disagreement (NOD) with the initial ratings assigned in the August 2011 rating decision.  Instead, the RO interpreted the statement as a new claim for increased ratings. 

The RO subsequently issued another rating decision in September 2012.  The Veteran again filed an NOD and the RO issued a statement of the case (SOC).  As he expressed disagreement with the initial ratings assigned in the August 2011 rating decision, the August 2011 rating decision is also currently on appeal.

Additional medical evidence was submitted into the record by the Veteran following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 SOC.  This new evidence has not been reviewed by the AOJ.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2012).  Here, the Veteran's Substantive Appeal was submitted after February 2013, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence. Id.  

With regard to the additional VA treatment records dated through April 2015, although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration such evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the issues remanded herein.  As for the claims for service-connection for GERD and a hernia condition decided herein, such evidence is irrelevant and has no bearing on the decided issues.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision as to the GERD and hernia condition claims. 

The issues of entitlement to service connection for GERD and a hernia condition are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of GERD. 

2.  The Veteran does not have a current diagnosis of a hernia condition. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017). 

2.  The criteria for service connection for a hernia condition are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in October 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's available service treatment records, pertinent post-service treatment records, and lay statements have been associated with the record.  The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service-connection claims for GERD and a hernia condition.  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A VA examination under the standards of McLendon is not warranted for these claimed disabilities as the competent and credible evidence of record does not suggest a current disability regarding the claimed conditions.  Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.  The Board further notes that the Veteran was afforded a VA General examination in August 2012.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a)(2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


Analysis

GERD and a hernia condition

The Veteran contends that service connection is warranted for GERD and a hernia condition.

For the reasons set forth below, service connection is not warranted in this case for GERD or a hernia condition.  

A review of the record does not show a current competent diagnosis of GERD or a hernia condition.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with the claimed conditions any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

Regarding the Veteran's claimed GERD and hernia condition, there is no current diagnosis of either claimed disability.  In an August 2012 VA examination report, esophageal disorders, including GERD and hiatal hernia, were not identified as part of the Veteran's medical history.  The examiner also noted that the Veteran had a normal physical exam, except for the other conditions identified.  VA treatment records are also silent for any complaints, diagnoses, or treatment of GERD or any hernia condition.

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Board notes that the Veteran has not identified any probative diagnosis of GERD or a hernia condition.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons stated above, the Board finds that the Veteran does not currently have GERD or a hernia condition.  Since there is no evidence of any current GERD or a hernia condition, the preponderance of the evidence is against the claims for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claims for service connection for GERD and a hernia condition are denied.  


ORDER

Service connection for GERD is denied. 

Service connection for a hernia condition is denied. 



REMAND

In August 2012 and January 2014, the Veteran was afforded VA examinations to assess the etiology of his claimed depressive disorder.  However, the Board finds that the VA examiner's findings are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The 2014 VA examiner concluded that the Veteran's neuropsychiatric condition resolved in finding that this condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression during service and not aggravated by his service connected conditions.  The Board notes that an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  However, subsequent VA treatment records dated in February 2015 reflect a diagnostic impression of major depressive disorder, recurrent moderate.  Thus the current VA treatment records indicate that the Veteran's depressive disorder is not resolved.  Further, the Board finds that the correct standard of proof is not met.  Although the examiner noted that the Veteran's neuropsychiatric condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression during service, the question remains as to whether the Veteran's depressive disorder clearly and unmistakably was not aggravated by service.  On remand, an addendum opinion is required to address the etiology of the Veteran's depressive disorder.

Regarding the Veteran's claimed sleep disability, claimed as sleep apnea and recurrent insomnia, VA treatment records dated in January 2015 reflect that the Veteran has poor sleep which appears to be associated with his depression.  Thus upon examination, the examiner is asked to identify any current sleep disorder and provide an opinion regarding whether it is caused or aggravated by his depressive disorder or service-connected disabilities.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017). 

Specifically, regarding the Veteran's left C7 radiculopathy, the Veteran recently submitted a Disability Benefits Questionnaires (DBQ) that was completed by his private physician in January 2018.  The DBQ indicates decreased strength and increased numbness and paresthesias from the August 2012 VA examination report.  However, regarding the severity of radiculopathy of the left upper extremity, the examiner noted "not affected" and did not specify the nerve roots involved.  Thus the examination report is inconsistent.  

Regarding the Veteran's diverticulitis, subsequent to the August 2012 VA examination report, VA treatment records reflect that the Veteran reported intermittent rectal bleeding for the prior month.  See February 2013 VA treatment records.  VA treatment records dated in March 2013 reflect the Veteran underwent a colonoscopy at which time he was noted to have scattered ascending colon and cecum diverticulosis.  

As the record reflects that his left C7 radiculopathy and diverticulitis may have worsened since his August 2012 examinations, he should be afforded new VA examinations to determine the severity of his conditions.  See 38 C.F.R. § 3.159 (2017); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

The Veteran underwent a VA examination regarding his cervical and lumbar spine disabilities in August 2012 and a January 2018 DBQ completed by his private physician.  After review of the examination reports, the Board finds that an additional VA examination should be obtained, as it is unclear whether the examinations assessed pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, under the General Rating Formula for Diseases and Injuries of the Spine, Note 1 requires any objective neurologic abnormalities associated with the spinal disability to be rated separately under the appropriate diagnostic code.  Review of January 2018 DBQ further shows symptoms and findings of radiculopathy of the right upper and bilateral lower extremities.  Thus on remand, the examiner should determine the nature and etiology of any current right upper and bilateral lower extremity neurological disability, to include whether it is related to the service-connected spine disability.

With regard to the TDIU claim, as the other matters being remanded may have a substantial effect on the merits of his claim for TDIU, the claim for a TDIU is inextricably intertwined and remanded as well.  See Harris, 1 Vet. App. at 183.

Lastly, the most recent VA treatment records associated with the claims file are from April 2015.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file any outstanding pertinent VA clinical records from April 2015 to the present.

2.  Refer the entire record to the January 2014 VA examiner who completed the Mental Disorders DBQ.  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  The examiner must indicate in the examination report that the claims file was reviewed.

For the diagnosed depressive disorder, noted to be recurrent in January 2015, the examiner must opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

If the Veteran's depressive disorder did not undergo an increase in the underlying pathology during service, the examiner should then opine as to whether it is as likely as not (a 50 percent probability or greater) that such diagnosed disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability.

For the claimed sleep disorder, the examiner should specifically state whether the Veteran's sleep complaints are a manifestation of his diagnosed psychiatric disorder(s) or represent a separate disability.  For any separately diagnosed chronic sleep disorder, the examiner must opine as to whether it is as likely as not (a 50 percent probability or greater) that such a disorder had its clinical onset in service or is otherwise related to service.  If not, the examiner should then opine as to whether it is as likely as not (a 50 percent probability or greater) that such diagnosed disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability (including medication taken for any service-connected disability).  

All opinions expressed should be accompanied by supporting rationale.

3.  Then schedule the Veteran for an appropriate VA examination(s) by an appropriately qualified medical professional to determine the current nature and severity of the service-connected cervical degenerative disc disease, left C7 radiculopathy, and lumbar degenerative disc disease with lumbar myositis.

The entire claims file should be made available to, and be reviewed by, the VA examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's cervical degenerative disc disease and lumbar degenerative disc disease with lumbar myositis, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations, based on the provided active motion findings.  If this cannot be accomplished, the examiner should explain why.  Examination should also estimate any additional limitation of motion on repeated movement, with pain, or during flare-ups, expressed in degrees of lost motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Also, measure and record any additional neurological abnormalities associated with the spine disabilities, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any neurological symptoms as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis. 

The examiner must also provide an opinion concerning the functional impact of the Veteran's cervical and lumbar spine disabilities and radiculopathy.  

Examination results should be clearly reported.

4.  Schedule the Veteran for an appropriate VA gastrointestinal examination by an appropriately qualified medical professional to determine the current nature and severity of his service-connected diverticulitis.

The entire claims file should be made available to, and be reviewed by, the VA examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's diverticulitis, noting their frequency and severity. 

The examiner must also provide an opinion concerning the functional impact of the Veteran's diverticulitis.  

Examination results should be clearly reported.

5.  After completing the requested actions, and any additional notification or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority and consider separate ratings are warranted for radiculopathy of his right upper and bilateral lower extremities.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


